DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“data processing module”; “one or more magnetization preparation modules” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the RF subsystem", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the entire RF subsystem", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the NMR spectrometer", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the T/R switching module", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the system’s probe", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the probe", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the RF coil matrix", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 2-5 are rejected for the same reasons.
Claim 1 recites the limitation "the entire echo train".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the two mechanisms", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the RF coil matrix ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the two directions", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the model-constrained multi-exponential fitting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the most straightforward methods".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the obtained echo signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the above methods".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the tissue components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the tissue components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the attenuation curves".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the dictionary", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the LF-NMR", all occurrences.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the magnetization preparation modules".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the above phase cycling techniques".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "typical" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "the actual" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "as well as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Dependent claims 2-5 are rejected for the same reasons. 

Regarding claim 1, the phrase "often much larger" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "usually less than" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "therefore, the simplest way" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "the LF-NMR and shall be eliminated" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "the magnetic resonance physics such as the Bloch equation or the variants of the Bloch equation" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the phrase "in a case" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 1, the term “performing comprehensive analysis”, all occurrences is a relative term which renders the claim indefinite. The term “performing comprehensive analysis” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 2-5 are rejected for the same reasons.

Regarding claim 2, the term “small size and light weight”, all occurrences is a relative term which renders the claim indefinite. The term “small size and light weight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “but is not limited to”, and the claim also recites “inversion recovery”; “saturation recovery”; “spectrally selective pulses”; “T2 preparation pulses”;  “diffusion preparation pulses”; velocity-selective saturation (VSS) pulses” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Dependent claims 2-5 are rejected for the same reasons.

The term “relevant” in claim 1 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-5 are rejected for the same reasons.

The term “the echo spacing needs to be designed not too small”, all occurrences claim 1 is a relative term which renders the claim indefinite. The term “designed not too small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-5 are rejected for the same reasons.

The term “certain” in claim 1 is a relative term which renders the claim indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 2-5 are rejected for the same reasons.

The term “a more effective method” in claim 1 is a relative term which renders the claim indefinite. The term “a more effective method” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 2-5 are rejected for the same reasons.

The term “rapidly” in claim 2 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “a variety of characteristic parameters” in claim 4 is a relative term which renders the claim indefinite. The term “a variety of characteristic parameters” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “unique” in claim 5 is a relative term which renders the claim indefinite. The term “unique” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “easily” in claim 2 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “sensitive” in claim 3 is a relative term which renders the claim indefinite. The term “sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The term “most straightforward” in claim 4 is a relative term which renders the claim indefinite. The term “most straightforward” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Prior arts
The closest prior art Prado (Pub. No.:  US 2018/0220949) discloses the apparatus is placed directly on or near by the body in the proximity of the liver or other organs. The apparatus allows collecting NMR signals without having to place the patient inside a costly large magnet (clinical MRI). The apparatus allows early diagnosis and staging of patients with fatty liver disease and metabolic syndrome, offering a cost-effective solution for single or periodical monitoring. The apparatus allows clinicians to quickly and easily measure fat and iron content within a person's liver [see 0012].
The probe generates static and Radio Frequency (RF) magnetic fields used to measure the NMR signal at selected depths into the body. The measurement of NMR signal at a single position with a single frequency determines fat content on a specific volume inside the liver [see 0013].
The time series of the NMR signal when using a sequence of RF pulses—for example Carr-Purcell-Meiboom-Gill (CPMG)—contains NMR relaxation times and diffusion information. The fat content is determined by a combination of NMR amplitude, relaxation times (e.g. T1 and T2) and diffusion coefficient [see 0056, 0063].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793